         Case 1:20-cv-01084-ABJ Document 10-1 Filed 04/29/20 Page 1 of 4



                    SECOND DECLARATION OF JOHN BLAKE-ZUNIGA

       I, John Blake-Zuniga, hereby declare and say:

       1.      I make this Declaration pursuant to the provisions of 28 U.S.C. § 1746 under

penalty of perjury. I am competent to testify and have personal knowledge of the matters set

forth herein. The facts stated below are true and correct.

               2.      On April 24, 2020, I executed a Declaration containing the following

statement in Paragraph 11: “The Company has subsequently reapplied for a PPP loan but, due to

the SBA position on loans to lending companies, has no current expectation it will be approved.”

               3.      Earlier today, Plaintiff received the communication attached as Exhibit 1

hereto from California Bank & Trust (“CB&T”). Accordingly, Plaintiff has a higher degree of

confidence that the loan may be approved.

               4.      Plaintiff understands that the Small Business Administration (“SBA”) has

taken the position with other companies referenced in 13 C.F.R. § 120.110 that the SBA will not

approve forgiveness of Paycheck Protection Program loans made to such companies.

Additionally, Plaintiff is concerned that it may be required by the SBA and/or CB&T to refund

any PPP loan proceeds it receives if the Court rules against Plaintiff in this matter or does not

rule soon in Plaintiff’s favor. Accordingly, Plaintiff believes that it continues to have a pressing

need for a declaratory judgment and permanent injunction in this matter.



                                              ______________________________
                                              John Blake-Zuniga




DMEAST #40857212 v2
Case 1:20-cv-01084-ABJ Document 10-1 Filed 04/29/20 Page 2 of 4




                       Exhibit 1
                  Case 1:20-cv-01084-ABJ Document 10-1 Filed 04/29/20 Page 3 of 4


Daniel Gwaltney

From:                                 California Bank & Trust <info@email.calbt.com>
Sent:                                 Wednesday, April 29, 2020 11:45 AM
To:                                   Daniel Gwaltney
Subject:                              Update on Your Paycheck Protection Program Application




                                                                                                Can't see this email? View online.




           As communicated to you on Monday evening, your Paycheck Protection Program loan application has
           been submitted to the Small Business Administration (SBA). The SBA has confirmed receipt of your
           application and is actively working to process all applications received.


           (If you have already received notification regarding SBA approval of your application, you may disregard
           this message.)


           Please note that the SBA’s processing of applications is taking longer than expected, and it may be
           several days before an SBA approval is received. However, while we cannot guarantee funding will be
           available to all who have applied, if you have provided us with a complete, accurate and eligible
           application, based on our recent conversations with the SBA we have a high degree of confidence that
           the applications we have submitted to the SBA will be processed to the applicant’s satisfaction.


           We expect that once we receive an SBA approval, we will be able to close the loan and fund your
           account within approximately 10 days, assuming you timely execute the loan documents we will send
           you.


           We appreciate your patience as we, along with you, await the review of your application by the SBA. We
           will notify you directly when we have additional information regarding your application.


           Thanks so much for choosing to do business with California Bank & Trust.


           Sincerely,
           David Blackford
           Chief Executive Officer



                                                                                FOLLOW US




           ©2020 Zions Bancorporation, N.A. California Bank & Trust, a division of Zions Bancorporation, N.A. Member FDIC.
              Equal Housing Lender. 11622 El Camino Real, Suite 200, San Diego, California 92130 (800) 400-6080

                                                                       1
     Case 1:20-cv-01084-ABJ Document 10-1 Filed 04/29/20 Page 4 of 4

Privacy and Security

Please do not reply to this email. For inquiries please call (800) 400-6080. CB&T will never ask you to send sensitive
information via email or via a link in an email. For an explanation of how we manage customer information, please see our
privacy policy.


Clicking on any of the links to third-party sites will direct you to a website that is not affiliated with California Bank & Trust or
Zions Bancorporation,N.A. and may have a different privacy policy and level of security. California Bank & Trust and Zions
Bancorporation, N.A. are not responsible for, and do not endorse or guarantee, the privacy policy, security, accuracy or
performance of that site or the information, products or services that are expressed or offered on this site.




                                                                   2
